Citation Nr: 1445636	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  13-28 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate rating for pulmonary hypertension.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to September 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  

In January 2012, the Veteran asserted entitlement to an effective date for special monthly compensation based on the need for aid and attendance earlier than that assigned by the December 2011 rating decision.  After a July 2012 rating decision awarded an effective date of January 2005, the Veteran withdrew any further claim with respect to an earlier effective date in a written statement dated that month.  Accordingly, that issue is no longer in appellate status.

In January 2014, the Veteran withdrew his request for a Board hearing.  In February 2014, he submitted additional evidence pertinent to his claim, along with a waiver of review by the Agency of Original Jurisdiction.  

This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

The Veteran's service-connected asbestosis is rated 100 percent disabling.


CONCLUSION OF LAW

The criteria for a separate rating for pulmonary hypertension are not met.  38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6833, 6845 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, through his attorney, asserts that a separate rating is warranted for pulmonary hypertension, distinct from the 100 percent rating already in effect for his service-connected asbestosis.  His December 2011 written statement cites to the April 2011 rating decision which "tracks" a March 2011 private opinion finding that his pulmonary hypertension was "caused by" the service-connected asbestosis.  December 2004 and June 2007 VA, and December 2010 and June 2011 private, echocardiograms show diagnoses of pulmonary hypertension.  

Some categories of disabilities warrant separate ratings for two different diagnosed conditions.  For example, service connection can be granted for multiple psychiatric disabilities if the manifestations of those condition can be separated, and thus each condition rated only for the level of disability produced.  See, c.f., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); 38 C.F.R. § 4.130 (2013).  The Court of Appeals for the Federal Circuit (Federal Circuit) has also recognized the potential to separately service-connected disabilities of the same category, if the manifestations of one disability were able to be separated from that of another.  In Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009), the Federal Circuit cited Esteban v. Brown, 6 Vet. App. 259 (1994), and agreed with the Court of Appeals for Veterans Claims that "two defined diagnoses constitute the same disability if they have overlapping symptomatology."  Amberman, 570 F.3d at 1381.  However, the Federal Circuit also found that other disabilities in the same grouping "could have different symptoms[,] and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability."  Id. (emphasis in original). 

However, no legal basis exists for assigning a separate rating for pulmonary hypertension in the Veteran's case.  38 C.F.R. § 4.96 specifically directs that ratings under Diagnostic Codes 6822 through 6847 (including Diagnostic Code 6833 for asbestosis, Diagnostic Code 6845 for chronic pleural effusion or fibrosis and Diagnostic Code 6817 for pulmonary vascular disease), will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (2013).  

Therefore, unlike 38 C.F.R. § 4.130, the regulations regarding evaluation of respiratory conditions preclude the assignment of multiple ratings for the disabilities contemplated by certain respiratory disorder Diagnostic Codes.  Id.  Thus, a rating can be assigned to compensate the Veteran's asbestosis, or his pulmonary hypertension, but not both.  38 C.F.R. § 4.96.  Moreover, because the Veteran's asbestosis is already assigned the maximum 100 percent rating available under Diagnostic Code 6833, it is not possible to "elevat[e] to the next higher evaluation where the severity of the overall disability warrants such elevation."  Id.  

Where the law is dispositive, the claim must be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the application of the law to the undisputed facts is dispositive, no discussion of VA's duties to notify and assist is required.  Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

A separate rating for pulmonary hypertension is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


